Whitfield, J.,
Dissenting in Part. — In Seaboard Air Line Ry. Co. v. Buechler, filed June 30, 1921, it was held that the 50% interest and attorney fees allowed by statute for failure of railroad companies to promptly adjust claims for freight lost or damaged in transit, being in the nature of penalties and not a part of the damages sustained, should be claimed in the declaration and are not covered by the acl damnum, clause when not specifically claimed or demanded.
In this case the action is on an insurance policy for a $1,500.00 fire loss. The plaintiff did not claim attorney fees in her declaration, but merely claimed “damages in the sum of $3000.00. ’ ’ The statute authorizes the recovery of “a reasonable” attorney’s fee; but it must be found in the verdict upon testimony adduced, and testimony is taken only upon issues duly made in the pleadings. The verdict and judgment awarded the plaintiff $750.00 and interest and $225.00 attorney fees. At the trial the defendant objected to testimony as to attorney fees as it was not claimed in the declaration and defendant had no notice thereof. The objection was overruled. When testimony *460was being taken as to a reasonable attorney fee counsel for tbe defendant admitted tbe attorney fees as testified to to be reasonable, “except for the point be wanted to make” viz: tbat they were not claimed in tbe declaration. The consent as to tbe amount of tbe attorney fees obviously bad reference to a recovery of the entire claim of $1500.00, and only if it be lawful to recover any attorney fees when not claimed in the declaration.
It does not appear tbat tbe declaration was amended to cover attorney fees. If it can now be conceded tbat it is not necessary to claim attorney fees in tbe declaration, tbe amount awarded as attorney fees does not accord with tbe agreement as to tbe amount tbat would be “reasonable” and at least an appropriate remittitur should be made as to attorney fees, the recovery being $750.00 and not $1,500.00.
Browne, C. J., joins in this dissent.